DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 03/29/2018.  This action is made non-final.
3.	Claims 18-33 are pending in the case.  Claims 18, 32 and 33 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10997239.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.
17/221024						10997239
18. (New) An image search system comprising: one or more hardware processors; and one or more memories storing one or more programs configured to be executed by the one or more hardware processors, the one or more programs 


  2. The image search system according to claim 1, wherein the virtual viewpoint image includes a plurality of frames, and each frame included in the virtual viewpoint image is associated with the virtual viewpoint parameter. 
20. (New) The image search system according to claim 19, wherein a part or all of the plurality of frames are associated with time information corresponding to a same time.  
  3. The image search system according to claim 2, wherein a part or all of the plurality of frames are associated with time information corresponding to a same time. 
21. (New) The image search system according to claim 19, wherein one or more virtual viewpoint images are specified that include at least a virtual viewpoint image corresponding to a virtual viewpoint parameter having a least difference between a virtual viewpoint parameter specified by 

22. (New) The image search system according to claim 21, wherein the typical value is a mean or a median of a value of a virtual viewpoint parameter associated with each frame included in the virtual viewpoint image.  
  5. The image search system according to claim 4, wherein the typical value is a mean or a median of a value of a virtual viewpoint parameter associated with each frame included in the virtual viewpoint image. 
23. (New) The image search system according to claim 19, wherein one or more virtual viewpoint images are specified that include a frame associated with a virtual viewpoint parameter having a least difference between a virtual viewpoint parameter specified by the viewpoint information included in the received search instruction and the virtual viewpoint parameter.  
   6. The image search system according to claim 2, wherein a virtual viewpoint image which includes, as a first frame among a plurality of frames, a frame associated with the virtual viewpoint parameter specified based on the received search instruction is specified. 
24. (New) The image search system according to claim 23, wherein one or more virtual viewpoint images are specified that include a frame associated with a virtual viewpoint parameter having a least difference between a virtual viewpoint parameter specified by the viewpoint information included in the received search instruction and the virtual viewpoint parameter, as a first frame among a plurality of frames.  

25. (New) The image search system according to claim 23, wherein one or more virtual viewpoint images are specified that include a frame associated with a virtual viewpoint parameter having a least difference between a virtual viewpoint parameter specified by the viewpoint information included in the received search instruction and the virtual viewpoint parameter, as a last frame among a plurality of frames.  
   7. The image search system according to claim 2, wherein a virtual viewpoint image which includes, as a last frame among a plurality of frames, a frame associated with the virtual viewpoint parameter specified based on the received search instruction is specified. 
26. (New) The image search system according to claim 18, wherein a predetermined number of virtual viewpoint images are specified in ascending order of a difference between a virtual viewpoint parameter specified by the viewpoint information included in the received search instruction and the virtual viewpoint parameter corresponding to the virtual viewpoint image included in the one or more virtual viewpoint images.  
    8. The image search system according to claim 2, wherein the search instruction includes information representing a plurality of virtual viewpoint parameters, and a virtual viewpoint image including a frame associated with at least one of a plurality of virtual viewpoint parameters specified based on the received search instruction is specified. 
27. (New) The image search system according to claim 19, wherein Page 4 of 8Attorney Docket No. 10191691US02 (1880-1588 CON) in a case where the virtual viewpoint image is displayed, viewpoint information indicating a virtual viewpoint parameter associated with each frame included in the displayed virtual viewpoint image is further displayed.  
   9. The image search system according to claim 2, wherein in a case where the virtual viewpoint image is displayed, information indicating a virtual viewpoint parameter associated with each frame included in the displayed virtual viewpoint image is further displayed. 
28. (New) The image search system according to claim 18, wherein the search instruction includes information to request a frequently viewed virtual viewpoint image, and one or more virtual viewpoint images including at least a virtual viewpoint image corresponding to a virtual viewpoint parameter whose frequency of viewing is highest among the plurality of virtual viewpoint images is specified by the information included in the received search instruction.  
   10. The image search system according to claim 1, wherein the search instruction includes information to request a frequently viewed virtual viewpoint image, and a virtual viewpoint image associated with a virtual viewpoint parameter whose frequency of viewing is higher than a threshold value is specified based on the information. 
29. (New) The image search system according to claim 18, wherein the predetermined condition includes a condition in which one or more virtual viewpoint images corresponding to a predetermined scene are specified.  

30. (New) The image search system according to claim 18, wherein the predetermined condition includes a condition in which one or more virtual viewpoint images corresponding to a predetermined time are specified.  

31. (New) The image search system according to claim 30, wherein the predetermined time is a time of the virtual viewpoint image designated by a user.  

32. (New) An image search method performed by an image search system including one or more hardware processors and one or more memories storing one or more programs configured to be executed by the one or more hardware processors, the method comprising the steps of: receiving a search instruction, which includes viewpoint information for specifying a virtual viewpoint parameter representing at least one of a position of a virtual viewpoint and a view orientation from the virtual viewpoint, by a user ; specifying, according to a predetermined condition, one or more virtual viewpoint images which have been generated and include at least a virtual viewpoint image corresponding to a virtual viewpoint parameter having a least difference between a virtual viewpoint parameter specified by the viewpoint information included in the received search instruction and the virtual viewpoint parameter; and causing a display device to display the specified virtual viewpoint image.  
  11. An image search method performed by an image search system including one or more hardware processors and one or more memories storing one or more programs configured to be executed by the one or more hardware processors, the method comprising: receiving a search instruction, which includes information representing a virtual viewpoint parameter including at least one of a position of a virtual viewpoint, an orientation of view from the virtual viewpoint, and a time of a virtual viewpoint image, by a user; specifying, among a plurality of virtual viewpoint images, a virtual viewpoint image corresponding to the virtual viewpoint parameter which is specified based on the received search instruction, wherein a difference between a virtual viewpoint parameter associated with the specified virtual viewpoint image and a virtual viewpoint parameter represented by the information is smaller than a threshold value; and causing a display device to display the specified virtual viewpoint image. 
33. (New) A non-transitory computer readable storage medium storing one or more programs for causing one or more hardware processors to perform an image search method, the method comprising the steps of: receiving a search instruction, which includes viewpoint information for specifying a virtual viewpoint parameter representing at least one of a position of a virtual viewpoint and a view orientation from the virtual viewpoint, by a user ; specifying, according to a predetermined condition, one or more virtual viewpoint images which have been generated and include at least a virtual viewpoint image corresponding to a virtual viewpoint parameter having a least difference between a virtual Page 6 of 8Attorney Docket No. 10191691US02 (1880-1588 CON) viewpoint parameter specified by the viewpoint information included in the received search instruction and the virtual viewpoint parameter; and causing a display device to display the specified virtual viewpoint image.
    12. A non-transitory computer readable storage medium storing one or more programs for causing one or more hardware processors to perform an image search method, the method comprising: receiving a search instruction, which includes information representing a virtual viewpoint parameter including at least one of a position of a virtual viewpoint, an orientation of view from the virtual viewpoint, and a time of a virtual viewpoint image, by a user; specifying, among a plurality of virtual viewpoint images, a virtual viewpoint image corresponding to the virtual viewpoint parameter which is specified based on the received search instruction, wherein a difference between a virtual viewpoint parameter associated with the specified virtual viewpoint image and a virtual viewpoint parameter represented by the information is smaller than a threshold value; and causing a display device to display the specified virtual viewpoint image. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174